Citation Nr: 0807220	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-09 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Entitlement to service connection for hearing loss in the 
left ear. 

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which in part granted service connection for 
tinnitus and assigned an initial 10 percent disability 
evaluation.  

The case was remanded in January 2007 to afford the veteran 
the opportunity to testify at the RO before the undersigned 
Acting Veterans Law Judge.  That hearing was conducted in 
August 2007 and a transcript of that hearing is on file.  At 
the hearing the veteran submitted additional evidence, 
together with a waiver of initial consideration of that 
evidence by the RO.  

In August 2007 the case was advanced on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  

It is unclear whether the veteran wishes to claim service 
connection for hearing loss in the right ear.  This matter is 
referred to the RO for clarification.


FINDINGS OF FACT

1. A hearing loss in the left ear is not shown.  

2. The veteran's recent headaches are not shown to be related 
to his inservice headaches.  

3. A psychiatric disorder is not shown.  




CONCLUSION OF LAW

1. Hearing loss in the left ear not incurred in or aggravated 
by service and service connection for sensorineural hearing 
loss may not be presumed based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  

2. Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007). 

3. A psychiatric disorder was not incurred in or aggravated 
by service and service connection for a psychosis may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, No. 07-7099, slip op. (Fed. Cir. October 
15, 2007).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in December 
2003.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
that the claimed conditions had existed since military 
service until the present.  Examples of the types of evidence 
needed were listed.  The veteran was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

Subsequently, a more detailed VCAA letter in March 2005 
notified the veteran that the evidence needed to substantiate 
a claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. He was also requested to send any medical records in 
his possession.  

Here, following the VCAA notice letters in March 2005, the 
claims were readjudicated in a supplemental statement of the 
case in August 2005.  Generally see Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 
No. 07-7130, slip op. (Fed. Cir. September 17, 2007) (a 
supplemental statement of the case is a readjudication even 
if it states that it is not a decision but only contains 
changes or additions, that additional evidence or information 
can be submitted, or the case would be returned to the Board; 
and even if a cover letter states it us a "nonadjudicative" 
decision); see also Prickett, 20 Vet. App. 370, 377-78.   

To the extent that there may have been any procedural error 
in the timing of any notice, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured 
by notification followed by readjudication.  See Mayfield v. 
Nicholson, 444 F.3d at 1333-34; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  

The claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  

Here, the RO cured any procedural timing defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at a travel Board 
hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  The RO 
has obtained the veteran's service medical records, private 
medical treatment records, and VA treatment records.  The 
veteran testified that he had been treated about 40 years ago 
for periodic recurrences of perforations of the left tympanic 
membrane.  However, the veteran does did not testify that 
these records were still available.  Rather, he has not 
identified any additionally available evidence for 
consideration in his appeal.  In fact, in April 2006 he 
stated that he had no additional evidence to submit to 
substantiate his claims.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  VA conducted the necessary medical 
inquiry in an effort to substantiate the claim for service 
connection for hearing loss in the left ear.  

On the claims of service connection for headaches and a 
psychiatric disorder, VA examinations are not required in the 
absence of evidence of an association with an established 
event or injury in service or evidence of current disability.  
Here, there is no postservice evidence of a psychiatric 
disorder, including no complaints of signs or symptoms such 
as anxiety or depression.  Also, other than the recent 
complaints of headaches and left nuchal pain, there are no 
postservice complaints of headaches or evidence of treatment 
for headaches for many years following service.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Certain conditions, such as a sensorineural hearing loss and 
a psychosis, will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected" disorder.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  38 C.F.R. § 3.310(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2007).  If the preponderance of the evidence is 
against the claim, it is denied but if the preponderance of 
the evidence supports of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2007).  

Background

The service medical records reveal that on examination for 
service entrance in October 1952 the veteran's hearing of the 
spoken voice was 15/15 in each ear.  In June 1955 he 
complained of frequent headaches which occurred monthly and 
during the night.  He stated they first started about a year 
and a half ago, although he had not had them over the whole 
period.  A general neurological evaluation was negative.  He 
was given analgesic medication.  It was felt that the 
headaches were tension type.  

On examination for service separation in August 1956 the 
veteran's hearing of the whispered and the spoken voice was 
15/15 in each ear.  No pertinent abnormality was noted and 
his psychiatric status was normal.  

In May 1971 the veteran was in a motorcycle accident.  He 
reported having fractured his jaw, punctured his lung, and 
broken several ribs.  

On VA orthopedic examination in June 1972 it was noted that 
the motorcycle accident had resulted in subsequent surgical 
amputation of the veteran's left upper extremity at the 
surgical neck of the left humerus.  On general medical 
examination his ears were normal. 

In December 1982 Dr. Hardy reported that following several 
operative procedures there had been no correction of the 
veteran's pain syndrome which stemmed from his 1971 avulsion 
of the left brachial plexus.  

Voluminous private clinical records in the 1970s, 1980s, and 
from 1998 to 2001 reflect treatment for disabilities not 
herein relevant and are negative for hearing loss, headaches, 
and psychiatric disability.  

VA audiometric testing in December 2003 revealed that a 
tympanometery was within normal limits for both ears and was 
consistent with normal middle ear function.  Testing of his 
hearing acuity found that his threshold levels, in decibels, 
as the noted frequencies were: 

Ear
500 
Hertz
1,000 
Hertz
2,000 
Hertz
3,000 
Hertz
4,000 
Hertz
Left
15
20
20
20
30

His discrimination ability in the left ear was 96 percent.  
The diagnosis was a moderate to moderately severe 
sensorineural hearing loss in the right ear at 3,000 to 4,000 
Hertz and only a mild sensorineural hearing loss in the left 
ear at 4,000 Hertz.  The loss appeared to be cochlear in 
origin.  It was noted that although whispered voice and 
spoken voice indicated hearing was within normal limits at 
service discharge, those examinations do not identify high-
frequency hearing loss.  His left ear was essentially normal 
by VA standards.  As to the right ear, he had a high-
frequency loss which could be due to military service.  
However, the examiner could only resort to conjecture as to 
whether this loss was caused by active service military noise 
exposure or due to postservice occupational and recreational 
noise exposure.  It was as likely as not that this loss began 
after service.  However, the presence of tinnitus did appear 
to be consistent with the veteran's reported noise exposure 
and tympanic membrane perforation during service.  

Records from the Lovelace Sandia Health System from 1998 to 
2004 reflect that in February 2004 the veteran complained of 
head pain behind his left ear which occurred at night or when 
holding a constant position.  On examination he had a trigger 
point in the left nuchal area but full range of motion of the 
neck.  The assessment was a trigger point of the left nuchal 
area.  He was given an injection of analgesic medication.  

At the August 2007 travel Board hearing the veteran testified 
that acoustic trauma from ship board guns caused a rupture of 
his left tympanic membrane and caused the onset of chronic 
headaches.  Page 4 of that transcript.  The service medical 
records document that he was sent for an evaluation due to 
this injury in May 1955 but general and neurological 
evaluations were negative.  It was felt at that time that his 
headaches were tension type.  He was also treated during 
service on yet another occasion for headaches, for which he 
was then given medication.  Page 4.  After the initial 
injury, from ship board guns he had tinnitus.  He had 
periodic perforations of the left tympanic membrane after the 
original incident.  After service he sought treatment from a 
number of private physicians.  This occurred approximately 40 
years ago.  Page 5.  He now ha continuous tinnitus and his 
hearing acuity in the left ear had deteriorated over the 
years.  Pages 5 and 6.  He had consistently had headaches 
since military service.  Page 6.  Over the years he has taken 
over-the-counter medications for self-treatment of the 
headaches on a daily basis.  During the Malta Crisis, while 
stationed at the American Embassy in Tangiers, Morocco, he 
became nervous because of the possibility that he might have 
to shoot people.  Pages 7 and 8.  He was not now receiving 
psychiatric treatment but at times he became very nervous and 
tense.  This had been a continuing problem since military 
service.  Page 8.  He did not believe that any of his 
postservice jobs had contributed to his nervousness.  Page 9.  

At the travel Board hearing the veteran submitted into 
evidence a copy of a VA medical record reflecting a problem 
list covering the time from 2004 to 2007 and which reflects 
that in October 2004 he had headaches and also had neck pain.  
In November 2004 his long term and current use of medications 
included Tylenol almost every night.  In March 2005 it was 
noted that he had myofascial pain syndrome.  

Analysis

Left Ear Hearing Loss

On the basis of the service medical records, left ear hearing 
loss was not affirmatively shown to have been present during 
service.  

The veteran is competent to describe his exposure to noise 
during service.  However, as a hearing loss was not 
identified during service, a showing of continuity after 
discharge is required to support the claim.  The period 
without documented complaints of hearing loss from 1956 until 
recently is evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); see Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It is proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  38 C.F.R. § 3.303(b). 

As for the veteran's statements and testimony, as a lay 
person he is not competent to offer an opinion on a question 
involving the existence of medical disease or disorder, 
particularly when, as here, the existence of a hearing loss 
must first meet criteria established by VA regulation.  
Consequently his statements and testimony that he now has a 
hearing loss in the left ear do not constitute medical 
evidence because he is not competent to render such a 
diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, the VA audiometric testing in 
December 2003 specifically found that he did not meet the VA 
criteria, at 38 C.F.R. § 3.385, for a hearing loss.  

Since the veteran does not have a chronic left ear hearing 
loss, there is no possibility that such a disorder could be 
secondary to or aggravated by his service-connected tinnitus 
or have been manifested within one year of discharge from 
active service.  

In sum, the first Hickson element is not established by 
competent evidence and, so, the claim must be denied.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence establishing the existence of a 
hearing loss in the left ear, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Headaches

The veteran was seen during service, in June 1955, for a 
complaint of headaches, at which time a year and a half 
history of headaches was reported.  However, the remainder of 
the service medical records are negative for signs, symptoms 
or complaints of headaches.  

Although the veteran testified that he continued to have 
headaches for years after military service, the evidence 
shows that he has been seen by medical practioners for 
treatment of many unrelated disabilities since the early 
1970s and while many various complaints are recorded in the 
clinical records, it is only the recent evidence, beginning 
in 2004, which reflects complaints of headaches.  

In this regard, the veteran's testimony indicates that he 
relates the onset of his headaches, for which he was seen 
during service in June 1955, to the acoustic trauma that gave 
rise to his service-connected tinnitus and claimed hearing 
loss in the left ear.  However, the service medical record 
concerning his evaluation for headache makes no mention of 
acoustic trauma or perforation of a tympanic membrane as 
being the cause of his headaches.  Rather, as the veteran 
himself notes, the headaches were then thought to be of 
tension origin.  

Accordingly, the veteran's testimony of continuity of 
symptomatology of his headaches is lacking in the degree of 
probative value needed to overcome the absence of clinical 
evidence of headaches, particularly in light of the 
voluminous postservice clinical records which record many 
other complaints for the many years following his military 
service.  

In sum, the third Hickson element is not established by 
competent evidence and, so, the claim must be denied.  

Psychiatric Disorder

As with the claim for service connection for a hearing loss 
of the left ear, on the basis of the service medical records, 
a psychiatric disorder was not affirmatively shown to have 
been present during service and, moreover, the evidence does 
not establish the current existence of a psychiatric 
disorder.

The veteran is competent to describe his experiences during 
service.  However, as a psychiatric disorder was not 
identified during service, a showing of both the current 
existence of a psychiatric disorder and continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It is proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  38 C.F.R. § 3.303(b). 

As for the veteran's statements and testimony, as a lay 
person he is not competent to offer an opinion on a question 
involving the existence of a medical or psychiatric disorder.  
Consequently his statements and testimony that he now has a 
psychiatric disorder do not constitute medical evidence 
because he is not competent to render such a diagnosis or 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, the evidence is completely devoid of any 
diagnosis of a psychiatric disorder.  

Since the veteran does not have a psychiatric disorder, there 
is no possibility that such a disorder could be secondary to 
or aggravated by his service-connected tinnitus or that a 
psychosis could have been manifested within one year of 
discharge from active service.  

In sum, the first Hickson element is not established by 
competent evidence and, so, the claim must be denied.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence establishing the existence of a 
psychiatric disorder, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hearing loss in the left ear, 
headaches, and a psychiatric disorder is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


